IN THE COURT OF APPEALS OF TENNESSEE
                             AT JACKSON
                                October 26, 2011 Session

  JERRY SIDES v. ROBERT E. COOPER, ATTORNEY GENERAL FOR
                THE STATE OF TENNESSEE, ET AL.

               Direct Appeal from the Circuit Court for Shelby County
                    No. CT-004700-07      Gina C. Higgins, Judge


              No. W2011-00813-COA-R3-CV - Filed December 21, 2011


This appeal arises from the removal of Plaintiff’s political signs from public property by
employees of the Defendant City of Memphis pursuant to a sign ordinance. Plaintiff filed
a complaint seeking a declaration that the sign ordinance was unconstitutional, and further
alleged that he was entitled to damages for the removal and disposal of his signs under the
Governmental Tort Liability Act (“GTLA”). The trial court granted partial summary
judgment in favor of the City, upholding the constitutionality of the sign ordinance.
Thereafter, Plaintiff filed a motion to amend the complaint to include additional claims
challenging the constitutionality of the sign ordinance. In response, the City filed a motion
for summary judgment arguing Plaintiff’s remaining claims under the GTLA were time
barred by the one-year statute of limitations. After conducting a hearing on the motions, the
trial court denied Plaintiff's motion to amend the complaint, and granted the City's motion
for summary judgment, resulting in dismissal of the action. After reviewing the record, we
find that the trial court’s grant of summary judgment in favor of the City was proper.
Similarly, we find no abuse of discretion in the trial court’s decision to deny Plaintiff’s
motion to amend. Accordingly, we affirm the judgment of the trial court.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed and
                                    Remanded

D AVID R. F ARMER, J., delivered the opinion of the Court, in which A LAN E. H IGHERS, P.J.,
W.S., and J. S TEVEN S TAFFORD, J., joined.

Sam F. Cole, Jr., Memphis, Tennessee, for the appellant, Jerry Sides.

Philip Oliphant, Assistant City Attorney, Memphis, Tennessee, for the appellee, City of
Memphis.
                                   MEMORANDUM OPINION 1

                             I. Background and Procedural History

        In March 2006, Plaintiff Jerry Sides began posting political signs on public property
in the City of Memphis as part of a campaign seeking a referendum to recall Mayor Willie
Herenton from the upcoming election ballot. Shortly thereafter, City employees removed and
disposed of a number of Plaintiff’s signs pursuant to Memphis City Code section 10-12-9
(the "sign ordinance"),2 which prohibits the posting of signs on public property. According
to the City, from March 6 to May 18, 2006, they removed approximately fifty of Plaintiff’s
“Recall Herenton” signs from property owned or operated by the City.

       On September 17, 2007, Plaintiff filed a complaint against the City and the State of



       1
           Rule 10 of the Rules of the Court of Appeals of Tennessee provides:

       This Court, with the concurrence of all judges participating in the case, may affirm, reverse
       or modify the actions of the trial court by memorandum opinion when a formal opinion
       would have no precedential value. When a case is decided by memorandum opinion it shall
       be designated “MEMORANDUM OPINION”, shall not be published, and shall not be cited
       or relied on for any reason in any unrelated case.


       2
           Memphis City Code § 10-12-9 provides in part:

       (B) No person shall post, stick, stamp, paint or otherwise fix, or cause the same to be done
       by any person, any notice, placard, bill, card, poster, advertisement or other paper or device
       calculated to attract the attention of the public, to or upon any public property, including but
       not limited to, any street, sidewalk, crosswalk, curb, or any other portion or part of any
       public way or public place or building, or any telephone pole, light standard, stop sign,
       railway structure, tree, bush or shrub, or upon any railings, gates, or other parts of any public
       bridge, viaduct, subway or overpass, or upon any other public property, right-of-way or
       easement granted to the city. No person shall remove, deface or otherwise tamper with any
       lawfully posted signs.
       ....
       (D) Each notice, placard, bill, card, poster, advertisement or other paper or device as
       referred to in subsection B of this section, found posted on public property in violation of
       this section shall be deemed to be a separate violation of this section. Each separate
       violation shall be punishable by a fine of fifty dollars ($50.00). In addition, in order to
       remediate the harm caused the city by violations of this section, the city shall be entitled to
       recover a penalty in an amount equal to the cost incurred in locating, removing and
       disposing of such material, provided however that such penalty shall not exceed two
       hundred dollars ($200.00).

                                                     -2-
Tennessee in Shelby County Circuit Court.3 Plaintiff’s complaint sought a judgment
declaring the sign ordinance unconstitutional as applied to him, and further alleged that he
was entitled to damages for the removal and disposal of his signs under the GTLA. After the
trial court denied its motion to dismiss, the City filed an answer on November 21, 2007.

        On July 17, 2008, the City filed a motion for summary judgment asking the trial court
to uphold the constitutionality of the sign ordinance. The City’s motion further argued that
Plaintiff’s GTLA claims were time barred by the statute of limitations, and that Plaintiff
failed to adequately allege negligence as required under the GTLA. On December 12, 2008,
the trial court granted summary judgment in favor of the City regarding the constitutionality
of the sign ordinance, but denied summary judgment as to Plaintiff’s GTLA claims. The
order, however, did not address the statute of limitations issue. After protracted litigation
and subsequent constitutional arguments raised by Plaintiff, the City filed a motion in limine
seeking an order to prevent Plaintiff from presenting any evidence or testimony regarding the
constitutionality of the sign ordinance. On March 26, 2010, in light of its previous grant of
summary judgment on the issue in favor of the City, the trial court granted the motion.

        On January 3, 2011, Plaintiff filed a motion to amend his complaint to include
additional constitutional challenges. The City responded and also filed a motion for
summary judgment arguing that Plaintiff’s GTLA claims were time barred by the statute of
limitations. On March 4, 2011, after conducting a hearing on the motions, the trial court
granted summary judgment in favor of the City and denied Plaintiff’s motion to amend the
complaint, resulting in dismissal of the action in its entirety. Plaintiff timely filed a notice
of appeal.

                                         II. Issues Presented

       Plaintiff presents the following issues, as we perceive them, for our review:

       (1)        Whether the trial court erred by granting the City's motion for summary
                  judgment based on the statute of limitations; and

       (2)        Whether the trial court erred by denying Plaintiff's motion to amend the
                  complaint to include additional constitutional challenges?




       3
           The State of Tennessee was dismissed as a party by consent order on October 31, 2007.

                                                    -3-
                                       III. Discussion

                                  A. Summary Judgment

        Plaintiff first argues that the trial court erred by granting the City’s motion for
summary judgment based on the statute of limitations. Rule 56 of the Tennessee Rules of
Civil Procedure provides that a moving party is entitled to summary judgment if the
“pleadings, depositions, answers to interrogatories, and admissions on file, together with the
affidavits . . . show that there is no genuine issue as to any material fact and that the moving
party is entitled to a judgment as a matter of law.” Tenn. R. Civ. P. 56.04. The grant of
summary judgment is appropriate only if “the evidence and the inferences reasonably drawn
from the evidence permit reasonable persons to reach only one conclusion—that the moving
party is entitled to a judgment as a matter of law.” CAO Holdings, Inc. v. Trost, 333 S.W.3d
73, 82 (Tenn. 2010) (citing Kinsler v. Berkline, LLC, 320 S.W.3d 796, 801 (Tenn. 2010);
Giggers v. Memphis Hous. Auth., 277 S.W.3d 359, 364 (Tenn. 2009)). Because the grant or
denial of a motion for summary judgment is a question of law, our standard of review is de
novo with no presumption of correctness. Kinsler, 320 S.W.3d at 799 (citing Blair v. W.
Town Mall, 130 S.W.3d 761, 763 (Tenn. 2004). “On appeal, we must freshly determine
whether the requirements of Tenn. R. Civ. P. 56 have been met.” Hunter v. Brown, 955
S.W.2d 49, 50–51 (Tenn. 1997) (citing Gonzales v. Alman Constr. Co., 857 S.W.2d 42,
44–45 (Tenn. Ct. App. 1993)). “In doing so, we must consider the pleadings and the
evidentiary materials in the light most favorable to the movant's opponent, and we must draw
all reasonable inferences in the opponent's favor.” Hunter, 955 S.W.2d at 51 (citing Byrd v.
Hall, 847 S.W.2d 208, 210–11 (Tenn. 1993).

       The case at bar involves a tort claim brought against a governmental entity, and
therefore, it is governed by the GTLA. See Tenn. Code Ann. § 29-20-101 et seq. Under the
GTLA, a cause of action against a governmental entity “must be commenced within twelve
(12) months after the cause of action arises.” Tenn. Code Ann. § 29-20-305(b).
Accordingly, the appropriateness of the trial court’s grant of summary judgment in favor of
the City depends on when Plaintiff’s cause of action arose under the GTLA.

       In support of its motion for summary judgment, the City supplied the trial court with
the affidavit of Jean-Pierre Soucy, the Illegal Signs Department Manager for the Public
Works Division of the City. In his affidavit, Mr. Soucy states:

       6.      According to my detailed logs, between March 6, 2006 and May 18,
       2006, my crew persons Anthony Williams and Andrew Wilburn removed over
       50 signs bearing the words “Recall Herenton” and related phrases from median
       strips and public right-of-ways owned or maintained by the City of Memphis.

                                              -4-
                                               4
       These signs were removed because they were in violation of Memphis
       Municipal Code § 10-12-9 which prohibits signs of any kind to be posted on
       any public property or public right of way. Their removal was part of a routine
       daily effort by me and my crew to keep the City’s streets clean and uncluttered
       in conformity with the City Code.
       ....
       9.      During the months of March, April and May of 2006, I had
       considerable contact with Jerry Sides. After learning that he was the person
       primarily responsible for posting the “Recall Herenton” signs, I met with him
       and explained the City sign ordinance. We exchanged phone numbers and
       several times I called him as a courtesy to ask him to remove his illegally
       posted signs.
       ....

       11.    May 18, 2006 was the last day any of Mr. Sides’s signs were either
       spotted or removed from the City’s roadways by me or my crew.

Additionally, the City submitted the Plaintiff’s deposition in support if its motion for
summary judgment. In his deposition, Plaintiff states that he discovered the City was
removing his signs from public property a few days after he began posting them in March
2006. Plaintiff’s deposition further states that the effort to recall Mayor Herenton ended
sometime in June or July of 2006. Relying on this evidence, the City argues that Plaintiff’s
claims under the GTLA were barred by the statute of limitations because he filed his
complaint on September 17, 2007, and the only evidence of the City’s involvement in the
removal of Plaintiff’s signs ended on May 18, 2006. In light of these factual allegations, we
conclude that the City’s motion for summary judgment was properly supported.

        To satisfy his burden as the nonmoving party, Plaintiff responded to the City’s motion
for summary judgment by seeking to demonstrate that the City ignored evidence in the record
that established the existence of a genuine issue of material fact. Plaintiff claimed the City
ignored three affidavits produced by the City in support of its motion for summary judgment.
First, the affidavit of Wynn Sorsby provided in part:

       I know of the efforts of Jerry Sides to display and place political signs in the
       Memphis community that were anti-Mayor Willie Herenton signs. I helped to
       not only erect some of them on private property along streets in Memphis, but
       to also show and display such signs myself, including on Central Avenue near
       Christian Brothers University, at Union Avenue at McLean Street, Perkins
       Road and Summer Avenue, during the period from September, 2006 and into
       2007.

                                             -5-
                                              5
Second, the affidavit of Gilbert Vickers provided in part:

       I know of the efforts of Jerry Sides to place and put out signs on real estate
       along streets in the City of Memphis in 2006 and 2007. I personally observed
       these anti- Mayor Herenton signs were taken up and removed at numerous
       locations on real estate in Memphis, TN.

Finally, the affidavit of Leith Latiker provided in part:

       I helped [Jerry Sides] put up anti Mayor Willie Herenton signs late in 2006 and
       on into the Summer of 2007 on real estate in Memphis, Tennessee all the way
       from Interstate 40 north through Stage Road and along Covington Pike, along
       Raleigh LaGrange Road, and also along Covington Pike and Elmore Road. I
       have many times observed and seen City of Memphis trucks bearing City tags
       on them coming to the areas where Mr. Jerry Sides’ anti-Mayor Willie
       Herenton signs had been placed out on real estate and I observed city
       employees pulling up, removing, and taking away Jerry’s signs, but leaving in
       place all other political and other commercial signs to stay upon those same
       real estate areas in Memphis.

Plaintiff also submitted the affidavits of Dorothy Porter and Doris Newbern to establish the
existence of a genuine issue of material fact. Ms. Porter’s affidavit provided in part:

       From 2005 through 2007 I volunteered to place political signs all over
       Memphis for Jerry Sides. During the last year that I took his political signs to
       erect in Memphis there was not a single day in 2007 that I did not erect his
       signs up until the last week in August of that year. When I put up Mr. Sides
       political signs, I would frequently go back to where I had placed the signs to
       see if they were still there. There were many times I went back to observe a
       Memphis City truck stopped there with a truck driver getting out and removing
       the signs I had put out.

Ms. Newbern’s affidavit provided in part:

       During the years 2006 and 2007 I volunteered in placing out political signs for
       Jerry Sides in the City of Memphis. Whenever I erected Jerry’s signs I placed
       them out on private property along city streets or in the grassy strips of land
       between the sidewalk and the street. Most of the occasions that I put out his
       signs were on week-ends, but I also placed them out for him on regular week-
       days, too. The last of these signs that I put up for Jerry was in July of 2007.

                                              -6-
                                               6
       There were a number of occasions when I would come back to the locations
       where I put out these signs and observed a City of Memphis truck there with
       city employees pulling up the signs I had put out and hauling them away in the
       City of Memphis truck.

Plaintiff alleges that this additional evidence, together with the three affidavits ignored by
the City, established the existence of a genuine issue of material fact regarding the time his
cause of action arose under the GTLA.

        After reviewing the evidence in the light most favorable to the Plaintiff, we conclude
that there was not a genuine dispute concerning the time when the City removed Plaintiff’s
signs. Although the affidavits Plaintiff provided state that these individuals helped him post
signs in Memphis within the one-year time frame provided by the statute of limitations, none
of these affidavits implicate the City’s involvement in removal of his signs during that time.
At best, these affidavits state that the City removed Plaintiff’s signs at some unknown date
and time. The only dates Plaintiff provided merely state when the signs were posted, not
when they were removed. Therefore, the only evidence provided to the trial court indicates
that the City’s removal of Plaintiff’s signs ended on May 18, 2006, or at the latest in June or
July 2006 when the effort to recall Mayor Herenton ended. As a result, since Plaintiff filed
his complaint on September 17, 2007, we agree with the trial court’s determination that
Plaintiff’s claims were barred by the one-year statute of limitations under the GTLA.

                                B. Motion to Amend the Complaint

       Next, Plaintiff argues that the trial court erred by denying his motion to amend the
complaint to include additional claims challenging the constitutionality of the sign ordinance.
The decision to grant or deny a motion to amend a pleading pursuant to Rule 15.01 of the
Tennessee Rules of Civil Procedure4 is within the sound discretion of the trial court, and this
Court will not reverse such a decision absent an abuse of discretion. Conley v. Life Care
Centers of Am., Inc., 236 S.W.3d 713, 723 (Tenn. Ct. App. 2007) (citing Fann v. City of
Fairview, 905 S.W.2d 167, 175 (Tenn. Ct. App. 1994)). A trial court abuses its discretion
“only when it ‘applie[s] an incorrect legal standard, or reache[s] a decision which is against

       4
           Rule 15.01 of the Tennessee Rules of Civil Procedure provides in part:

       A party may amend the party's pleadings once as a matter of course at any time before a
       responsive pleading is served or, if the pleading is one to which no responsive pleading is
       permitted and the action has not been set for trial, the party may so amend it at any time
       within 15 days after it is served. Otherwise a party may amend the party's pleadings only by
       written consent of the adverse party or by leave of court; and leave shall be freely given
       when justice so requires.

                                                    -7-
                                                     7
logic or reasoning that cause[s] an injustice to the party complaining.’” Eldridge v. Eldridge,
42 S.W.3d 82, 85 (Tenn. 2001) (quoting State v. Shirley, 6 S.W.3d 243, 247 (Tenn. 1999)).
This standard does not permit an appellate court to substitute its judgment for that of the trial
court. Id. (citing Myint v. Allstate Ins. Co., 970 S.W.2d 920, 927 (Tenn. 1998)). Rather, the
abuse of discretion standard “‘reflects an awareness that the decision being reviewed
involved a choice among several acceptable alternatives,’ and thus ‘envisions a less rigorous
review of the lower court's decision and a decreased likelihood that the decision will be
reversed on appeal.’” Henderson v. SAIA, Inc., 318 S.W.3d 328, 335 (Tenn. 2010) (quoting
Lee Medical, Inc. v. Beecher, 312 S.W.3d 515, 524 (Tenn. 2010)). Moreover, when
considering a motion to amend a pleading, the trial court may consider several factors
including “lack of notice, bad faith by the moving party, repeated failure to cure deficiencies
by previous amendments, undue delay in the filing of the motion, undue prejudice to the
opposing party, and futility of the proposed amendment.” Conley, 236 S.W.3d at 723-24
(citing Hall v. Shelby Cnty. Ret. Bd., 922 S.W.2d 543, 546 (Tenn. Ct. App. 1995)).

        After reviewing the record in light of these factors, we find ample support for the trial
court’s decision to deny Plaintiff’s motion to amend. Although the trial court granted
summary judgment in favor of the City regarding the constitutionality of the sign ordinance,
and granted the City’s motion in limine preventing Plaintiff from further challenging the
constitutionality of the sign ordinance at trial, Plaintiff continued to argue that the sign
ordinance was unconstitutional. Instead of challenging either of the trial court’s orders
upholding the constitutionality of the sign ordinance, Plaintiff filed a motion to amend the
complaint to include additional constitutional challenges. We agree with the trial court’s
statement in the final order “that Plaintiff’s motion to amend the complaint has no real
substance in light of the prior pleadings, motions and arguments in this case.” Not only was
Plaintiff’s proposed amendment futile, Plaintiff was aware of the existence of these
additional constitutional challenges throughout the litigation, and his failure to raise them
until more than three years after he filed his initial complaint further supports the trial court’s
denial of his motion. Moreover, because Plaintiff’s GTLA claims were barred by the statute
of limitations, we agree with the trial court’s decision to cease to allow this already
protracted litigation to continue. See Welch v. Thuan, 882 S.W.2d 792, 794 (Tenn. Ct. App.
1994) (“The futility of an amendment is clear when granting it would prolong the litigation,
but almost certainly not lead to a different ultimate result.”). Accordingly, we find no abuse
of discretion in the trial court’s decision to deny Plaintiff’s motion to amend the complaint.




                                                -8-
                                                 8
                                     IV. Conclusion

        For the foregoing reasons, we affirm the judgment of the trial court. Costs of this
appeal are taxed to the Appellant, Jerry Sides, and his surety, for which execution may
issue if necessary.




                                                   _________________________________
                                                   DAVID R. FARMER, JUDGE




                                             -9-
                                              9